Case 2:18-cv-07241-CAS-PLA Document 124-1 Filed 06/21/21 Page 1 of 2 Page ID
                                 #:4656



  1
  2
  3
  4
  5
  6
  7
                           UNITED STATES DISTRICT COURT
  8
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  9
    KEVIN RISTO, on behalf of himself and       CASE NO. 2:18-CV-07241-CAS-PLA
 10 all others similarly situated,
                                                CLASS ACTION
 11               Plaintiff,
           v.                                   [PROPOSED] ORDER GRANTING
 12                                             PLAINTIFF’S MOTION IN LIMINE
    SCREEN           ACTORS           GUILD-    NO. 3 TO PRECLUDE
 13 AMERICAN           FEDERATION         OF    DEFENDANTS FROM OFFERING
    TELEVISION AND RADIO ARTISTS,               EVIDENCE OR ARGUMENT AS
 14 a Delaware corporation; AMERICAN            TO THEIR STATE OF MIND
    FEDERATION OF MUSICIANS OF
 15 THE      UNITED        STATES       AND
    CANADA, a California nonprofit              [filed concurrently with Plaintiff’s
 16 corporation; RAYMOND M. HAIR, JR,           Notice of Motion and Motion in Limine
    an individual, as Trustee of the AFM and    No. 3 to Preclude Defendants from
 17 SAG-AFTRA Intellectual Property             Offering Evidence or Argument as to
    Rights Distribution Fund; TINO              Their State of Mind; Declaration of
 18 GAGLIARDI, an individual, as Trustee        Nico L. Brancolini in Support Thereof]
    of the AFM and SAG-AFTRA
 19 Intellectual Property Rights Distribution
    Fund;      DUNCAN           CRABTREE-       Judge: Hon. Christina A. Snyder
 20 IRELAND, an individual, as Trustee of       Crtrm.: 8D – 8th Floor
    the AFM and SAG-AFTRA Intellectual
 21 Property Rights Distribution Fund;          Date: July 19, 2021
    STEFANIE TAUB, an individual, as            Time: 11:00 a.m.
 22 Trustee of the AFM and SAG-AFTRA
    Intellectual Property Rights Distribution   Trial Date: August 17, 2021
 23 Fund; JON JOYCE, an individual, as
    Trustee of the AFM and SAG-AFTRA
 24 Intellectual Property Rights Distribution
    Fund; BRUCE BOUTON, an individual,
 25 as Trustee of the AFM and SAG-
    AFTRA Intellectual Property Rights
 26 Distribution      Fund;      and    DOE
    DEFENDANTS 1-10,
 27               Defendants.
 28

      [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION IN LIMINE NO. 3 TO PRECLUDE DEFENDANTS
                 FROM OFFERING EVIDENCE OR ARGUMENT AS TO THEIR STATE OF MIND
Case 2:18-cv-07241-CAS-PLA Document 124-1 Filed 06/21/21 Page 2 of 2 Page ID
                                 #:4657



  1        Having read and considered Plaintiff’s Motion in Limine No. 3 to Preclude
  2 Defendants from Offering Evidence or Argument as to Their State of Mind, and for
  3 good cause appearing therefore, IT IS HEREBY ORDERED THAT:
  4        1.     Defendants are precluded from offering argument or evidence of its state
  5 of mind regarding (1) their purported beliefs in the lawfulness of their conduct; (2)
  6 the reasons or basis for their decision to accept a three percent “Service Fee” on the
  7 Fund’s distributions; or (3) the matters or issues considered by them in deciding to
  8 pass the Service Fee;
  9        2.     Plaintiff’s Motion is HEREBY GRANTED.
 10
           IT IS SO ORDERED.
 11
 12
 13    Dated: ______________________
                                                  HON. CHRISTINA A. SNYDER
 14                                               UNITED STATES DISTRICT COURT
                                                  JUDGE
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              1
      [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION IN LIMINE NO. 3 TO PRECLUDE DEFENDANTS
                 FROM OFFERING EVIDENCE OR ARGUMENT AS TO THEIR STATE OF MIND
